Citation Nr: 1511604	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-14 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for Irritable Bowel Syndrome (IBS) and if so, whether service connection is warranted. 

2. Entitlement to service connection for low back pain. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 2002 to February 2010.

This case comes to the Board of Veterans' Appeals (Board) partly on appeal from a July 2010 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for a low back disability and IBS. The Jurisdiction of this appeal was subsequently been transferred to the RO in Anchorage, Alaska.

As way of procedural history, the Board notes that the Veteran filed a timely Notice of Disagreement (NOD) for his claim of service connection for a low back condition in April 2011. The Veteran, however, failed to file a timely NOD for any other claims decided in the July 2010 rating decision, to include his claim for IBS, and the decision regarding those claims became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. In November 2011, the Veteran filed an informal claim to reopen his claim of service connection for IBS. In a February 2012 rating decision, the RO, in pertinent part, reopened, and again denied, the Veteran's claim of service connection for IBS. 

In characterizing the issue of service connection for IBS on appeal, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the claim as set forth on the title page.

The Veteran was scheduled for a travel Board hearing before a Veterans Law Judge (VLJ) on July 23, 2012, at the RO. The Veteran, however, cancelled that hearing and requested a new hearing date. The Board remanded the claim in December 2013 to afford the Veteran another opportunity for a hearing before a VLJ. The Veteran was again scheduled for a Board hearing for December 2, 2014. The Veteran failed to show for that hearing without providing good cause for his absence. The Board, therefore, will proceed with its review of the claim. See 38 C.F.R. § 20.704.    

The issues of entitlement to service connection for a low back condition and IBS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

The Veteran has provided new and material evidence regarding the possible diagnosis of a current IBS disability.


CONCLUSION OF LAW

New and material evidence having been submitted, the claim of service connection for IBS is reopened. 38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold. The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 . Given the favorable decision by the Board, there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.

New and Material Evidence - Service Connection for IBS  

In July 2010, the RO denied the Veteran's claim of service connection for IBS. In that rating decision, the RO found that the evidence of record did not demonstrate that the Veteran currently suffered from any chronic condition related to IBS, or had a present diagnosis of IBS. The Veteran failed to file a timely appeal and the July 2010 rating decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. The Veteran applied to reopen the claim; and in February 2012, the RO reopened his claim based on new and material evidence; however, again denied service connection on the merits. 

New evidence received subsequent to the July 2010 rating decision includes VA treatment records from the VA Medical Center (VAMC) in Anchorage, Alaska, and the Veteran's lay statements, as well as other updated VA treatment records. The Board finds that the new evidence received since the July 2010 rating decision is new and material and sufficient to reopen a claim of service connection for IBS.  

The new evidence submitted by the Veteran includes, most pertinently, a medical evaluation from a treating physician at the VAMC in Anchorage, Alaska, that opined that the Veteran's symptoms are "suggestive" of IBS. The VA treatment records reveal that the Veteran sought medical attention at the VAMC for abdominal pain in March 2012; the Veteran described his pain as cramps, with occasional nausea and vomiting, and on and off constipation and diarrhea. The Board finds that such evidence is both new and material, as they were submitted after July 2010, and tend to establish that the Veteran may suffer from a current condition and disability related to IBS. Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for IBS has been submitted, and the claim is reopened. See 38 C.F.R. § 3.156.  


ORDER

The application to reopen a claim of entitlement to service connection for IBS is granted.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim of service connection for a low back condition and IBS. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Board notes that both the Veteran's service connection claims have been denied due to the lack of evidence of a current chronic disability. The Board will discuss these in turn, as well as the need for further developments. 

In regards to the Veteran's service connection claim for a low back condition, the records reveal that the Veteran was afforded a VA Compensation & Pension (C&P) examination regarding this condition in May 2010. During that examination, the VA examiner reviewed the Veteran's medical records/history and claims folder, as well as examining the Veteran himself. On examination the Veteran exemplified a normal range of motion, with no objective signs of pain on five-time repetitive motion. The examiner noted that the record did not show any current back complaints or symptoms, and concluded that the Veteran did not have any low back disabilities. 

The Board notes that generally to establish a claim for service connection, the evidence must show that the Veteran (1) suffers from a current disability, evidence of an (2) in-service incident or injury, and a (3) nexus or link between the two. See Hickson v. West, 12 Vet. App. 247 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The threshold question, therefore, for any service connection claim, as it is here, is whether the Veteran is currently suffering from the disability claimed. While the Veteran has already been afforded a C&P examination, noted above, the Board finds that examination to be inadequate. The Board notes that the VA examiner failed to address a previous diagnosis relating to the Veteran's back condition, and also failed to provide an x-ray during the examination. The Board notes that in August 2008, the Veteran's service treatment records (STRs) noted that the Veteran received an x-ray in conjunction with his surgery for his gastrointestinal issues. The treating physician noted at the time that the x-rays showed degenerative joint disease (DJD) in the Veteran's lumbar spine.

The Board notes that the May 2010 VA examiner failed to provide any opinion on the possible presence of degenerative changes in the Veteran's lumbar spine, as noted by the Veteran's STRs. Likewise, in regards to degenerative changes, the examiner failed to afford the Veteran any kind of diagnostic scanning to determine if such DJD of the lumbar spine was present. While the examiner noted he reviewed the Veteran's medical history, the Board finds that an opinion and further diagnostic testing is required of the Veteran's lumbar spine, for DJD. Consequently, the Board finds that the March 2010 examination to be inadequate, and additional development and testing is requires. 

The Board notes that, the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). However, when the VA undertakes to provide the Veteran with an examination, it must ensure that the examination or opinion is an adequate one. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an additional opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

In the same sense, the Veteran's claim regarding his IBS condition is similarly positioned. The Veteran was tested for IBS in the same March 2010 VA examination, and similar to his back condition, the VA examiner found no evidence of a current condition for IBS. Indeed the Veteran, at the time, reported no chronic problems with his gastrointestinal systems, no vomiting or diarrhea, and no bloody stool. In February 2012, the Veteran was afforded another VA examination for his claim. During that examination the Veteran again reported no chronic issues, with no gastrointestinal complaints. The examiner noted that the Veteran had no current condition, and opined that the Veteran's in-service midgut volvulus surgery was congenital and resolved with the surgery in 2008.  

The Board notes, however, that since that examination, the Veteran has been noted to have started experiencing abdominal pain. The Veteran's VA treatment records show that as early as March 2012, the Veteran reported cramps with nausea and vomiting, and some constipation and diarrhea. The Veteran's treatment physician noted on the Veteran's treatment records that the symptoms are "suggestive" of IBS. The Board finds that in light of this medical evidence, an examination is necessary to determine if the Veteran does in fact suffer from IBS or related maladies.  

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed conditions that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claims at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. The RO will arrange for an appropriate VA C&P examination to ascertain the nature and etiology of the Veteran's claimed low back condition and IBS, to include a current diagnosis. If the Veteran has a current disability, the examiner must specifically address whether such conditions were caused /aggravated (permanently worsened beyond normal progression) or otherwise related to the Veteran's military service.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence and lay statements associated with the claims file. The examiner's attention is called to the following: 

* Service Treatment Record for August 9, 2008 - X-Ray evidence of degenerative joint disease of the lumbar spine. 

* VA Treatment Record from VAMC Anchorage, Alaska for March 19, 2012 - Veteran complains of abdominal cramps, and the treating physician noted that the symptoms were "suggestive" of IBS.  

d. A complete rationale for any opinion expressed should be included in the examination report.

4. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


